Citation Nr: 0116528	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  01-04 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for arteriosclerosis with 
hypertension, congestive heart failure, and dilated 
cardiomyopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from September 1939 to 
November 1945, from November 1946 to November 1948, and from 
April 1957 to April 1959; he served on active duty for 
training on a number of occasions between 1959 and 1971.  
This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 2000 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied entitlement to service connection for 
cardiovascular disability and denied an increased evaluation 
for service-connected fungus infection of the toenails and 
fingernails.  The veteran filed a timely appeal with respect 
to the service connection issue only.


REMAND

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  Service 
incurrence or aggravation of cardiovascular disease may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000).  Service connection may also be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty.  
38 U.S.C.A. § 101(24), 106, 1110, 1131 (West 1991 & Supp. 
2000).

The claims file shows that the veteran's medical examination 
reports between 1945 and 1972 contain multiple references to 
cardiovascular disability.  However, many of these records do 
not appear to be during a period of active duty or active 
duty for training.  The veteran contended in his November 
2000 Notice of Disagreement that he was diagnosed with heart 
disease on examination in 1966 at Scott Air Force Base in 
Illinois, which he indicated was during the time that he was 
on active duty with the United States Coast Guard Recruiting 
Command as a mobile recruiter.  Unfortunately, there is no 
record on file of an examination at Scott Air Force Base in 
1966.  Moreover, the evidence of file does not indicate that 
the veteran was on active duty in 1966.  The Board also notes 
that, while a VA examination in July 1999 contains a 
diagnosis of cardiovascular disease, there is no opinion as 
to the relationship, if any, between the veteran's current 
cardiovascular disease and his various periods of  military 
service.

The Board further notes that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) became law.  
The VCAA applies to all pending claims for VA benefits and 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by VA 
and provides for VA to arrange for a medical examination and 
opinion in certain circumstances.  In the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration whether the information contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  In the instant case, the Board finds 
that the VCAA requires an examination and opinion on the 
questions of the etiology and time of onset of the veteran's 
current cardiovascular disability.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The appellant should be requested to 
provide the complete names, addresses and 
approximate dates of treatment for any 
health care providers, including VA and 
Scott Air Force Base, who may possess 
additional records pertinent to his 
pending claim.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain, and 
associate with the file, all records 
identified by the veteran which are not 
currently on file.  The RO should attempt 
to obtain records from Scott Air Force 
Base, especially dated in 1966,  and/or 
from the United States Coast Guard. He 
should also be asked to provide a copy of 
the letter to which he refers to 
indicating to him in 1972 that if he "did 
not retire I was going to be forced out 
on a medical retirement."

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, the RO should comply with 
the notice provisions of the VCAA, to 
include requesting the veteran and his 
representative to provide copies of the 
identified medical records.

3.  Thereafter, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise to 
determine the nature and etiology of any 
current cardiovascular disability.  The 
claims folder, including a copy of this 
REMAND, must be made available to the 
examiner for review and the examiner 
should indicate that the file was 
reviewed.  Any indicated tests or studies 
should be conducted, and all findings 
should be reported in detail.  After 
review of the pertinent medical records 
in the claims file and an examination of 
the veteran, the examiner should render 
appropriate diagnoses of all current 
cardiovascular disorders.  The examiner 
should also provide an opinion as to 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
any current cardiovascular disability is 
etiologically related to his periods of 
active duty.  the rationale for any 
opinion provided should be provided.

4.  The RO should then undertake any 
other action required to comply with the 
notice and duty to assist provisions of 
the VCAA and should then readjudicate the 
issue on appeal.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and afforded an 
appropriate opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In 




	(CONTINUED ON NEXT PAGE)



addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


